Citation Nr: 0004409	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-02 148	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Evaluation of an adjustment disorder and post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from February 1, 1997.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1996 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Oakland, California RO that, among other things, granted a 
claim of entitlement to service connection for an adjustment 
disorder and assigned a 10 percent evaluation, effective from 
the day following the veteran's separation from service-
February 1, 1997.  By rating action of December 1997, the RO 
increased the rating for the adjustment disorder from 10 to 
30 percent, effective from February 1, 1997.  In August 1998, 
the veteran provided his new address in West Virginia and 
jurisdiction of his claims file was transferred to the 
Huntington, West Virginia, RO.

On the title page of a March 1999 supplemental statement of 
the case (SSOC), the RO listed the issue as "[e]valuation of 
adjustment disorder with mixed emotional features (now 
diagnosed as post-traumatic stress disorder) . . ."  No 
previous rating action had addressed the question of service 
connection for PTSD.  Nevertheless, given the concession made 
in the March 1999 SSOC that the service-connected disability 
contemplated PTSD, as well as any adjustment disorder, the 
Board finds that the RO has included PTSD as part of the 
veteran's service-connected disability.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) recently held that an 
appeal from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original award.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the issue 
on appeal as a claim for a higher evaluation of an original 
award.



REMAND

The medical evidence of record contains conflicting 
information regarding the nature of the veteran's psychiatric 
disability and raises certain questions about the application 
of new rating criteria, see 38 C.F.R. § 4.130 (1999) 
(effective from November 7, 1996), especially the extent to 
which service-connected psychiatric disability affects the 
veteran's employability.

A March 1997 VA examination report shows that the veteran was 
working for a security company.  A Global Assessment of 
Functioning (GAF) score of 65 was assigned.  The impression 
was adjustment disorder with mixed emotional features.  A 
September 1997 VA consultation report shows that the 
diagnoses included adjustment disorder with mixed disturbance 
of emotions and conduct, and rule out PTSD.  A November 1997 
VA progress note shows that the assessment was depressive 
disorder and rule out possible PTSD.  December 1997 VA 
hospital records reveal that the veteran was a security guard 
until two months earlier when he was electrocuted at work.  
The final diagnoses were adjustment disorder with mixed 
emotions of anger, irritability, and depression.  A history 
of PTSD was also noted.  The physician opined that it was 
doubtful that PTSD was actively part of the veteran's problem 
at that time.

Curiously, shortly after the December 1997 hospitalization, a 
January 1998 VA progress note shows that the assessments were 
PTSD, personality disorder, and depressive disorder.  A 
January 1998 VA psychological consultation report shows that 
a GAF score of 55 was assigned.  The impressions were 
depression and rule out PTSD.

A May 1998 VA examination was conducted without review of the 
claims file.  It was noted that the veteran was recovering 
from electric shocks that he had received while working as a 
security guard, and that he had not worked since that injury 
in October 1997.  A GAF score of 45 was assigned.  The 
diagnoses were PTSD and depressive disorder secondary to 
PTSD.  The examiner opined that the veteran's history and 
mental status examination were consistent with a diagnosis of 
PTSD and depressive disorder, and that the veteran's 
depressive disorder symptoms were secondary to PTSD.  The 
examiner also explained that that a GAF score between 41 and 
50 is consistent with serious symptoms or any serious 
impairment in social, occupational, or school functioning.

A January 1999 VA examination was conducted with review of 
the claims file.  The veteran reported that he had worked as 
a gas station cashier from July to September 1998.  He noted 
that he was aggressive towards customers and felt that he 
would be fired, so he quit.  Then he worked as a cook from 
September to November 1998, but was terminated from the job 
due to lack of experience.  At the time of the examination, 
he was unemployed but actively looking for a job.  A GAF 
score of 45 was assigned.  The diagnostic impressions 
included PTSD and depression secondary to PTSD.

Since the medical evidence contains several diagnoses and the 
recent reports of VA examinations are inadequate to determine 
to what extent service-connected psychiatric disability 
affects the veteran's employability, and also raise the 
question of whether a disorder characterized as depression 
should be considered part of the service-connected 
disability, the Board finds that a remand for a new 
examination is warranted in order to reconcile the seeming 
conflict between certain findings and conclusions of record.  
38 C.F.R. § 19.9 (1999).  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).

Accordingly, the issue is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for 
psychiatric problems that has not already 
been made part of the record.  The RO 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).

2.  The RO should then schedule the 
veteran for a VA psychiatric examination, 
preferably by a psychiatrist who has not 
previously examined the veteran, to 
determine the nature and severity of the 
service-connected psychiatric disorder.  
The psychiatrist should review the claims 
file, examine the veteran, and 
distinguish between the symptoms due to 
service-connected disability and those 
due to any co-existing non-service-
connected psychiatric disability, keeping 
in mind that both an adjustment disorder 
and PTSD have been included by the RO in 
the characterization of the service-
connected disability, but not depression.  
If the examiner is unable to disassociate 
the symptoms of one disorder from those 
of another, the psychiatrist should so 
indicate.  The psychiatrist should assign 
a GAF score and explain the significance 
of the score in terms of social and 
industrial impairment.  Findings 
necessary to apply the criteria in 
38 C.F.R. § 4.130 (1999) should be set 
forth.  The examiner should explain the 
rationale for all opinions given.  

3.  The RO should then re-adjudicate the 
claim.  The RO should also consider 
whether a "staged" rating is appropriate.  
Fenderson, 12 Vet. App. at 119.  If the 
benefit sought is denied, a SSOC should 
be issued.  The SSOC should contain, 
among other things, a summary of the 
evidence received since the last SSOC was 
issued in March 1999.  38 C.F.R. § 19.31 
(1999).  If the veteran does not appear 
for the examination, without good cause, 
the SSOC should include a reference to 
the provisions of 38 C.F.R. § 3.655 
(1999).

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures and obtain clarifying 
evidence.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


